DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the instant application.  

Information Disclosure Statement
The IDS forms received 3/5/2021, 10/19/2021, 10/28/2021, and 1/20/2022 are acknowledged and the references cited therein have bene considered.

Claims 1-20 are allowable.
Applicant has claimed antibodies that are members of the aFXI-18611p family which a) bind to coagulation factor XI and which b) have the VL CDR sequences present in SEQ ID NO:25 in combination with the VH CDR sequences present in either SEQ ID NO:21 or 22. It should be pointed out that the CDR sequences of SEQ ID NOs:21 and 22 appear to be identical, and it appears that the only difference between the two sequences is that SEQ ID NO:22 begins with an N-terminal glutamic acid (E) residue while SEQ ID NO:21 begins with an N-terminal glutamine (Q) residue (see enclosed alignments). Antibodies that bind factor XI and their methods of use are known in the prior art, such as that of US patents 8,236,316, 8,388,959, and 8,568,724 (see entire document).  However, such prior art antibodies do not appear to provide any guidance or direction to the biological sequences required by the instant claims.  Thus the instant claimed genus of antibodies appears to be both novel and non-obvious in view of the prior art. Given the level of sequence information present in the instant claims artisans would have no problem in making and using that which has been presently claimed as evidenced by for example US 7,022,500 and Kipryanov et al. (see entire documents).  .  It should be noted that the instant claimed genus of antibodies which comprise the CDR sequences of the aFXI-18611p family is highly related to the aFXI-18611 family as is presently claimed in copending application 16/864,583.  However, the CDR sequences among aFXI-18611p and aFXI-18611 are not identical (CDR3 sequences of the heavy chains are non-identical, see enclosed sequence alignments) and there does not appear to be any guidance or motivation to make the requisite change outside that found in the instant specification.  See also the restriction requirement in parent application 15/619,620 and note that both the instant and 16/864,583 applications are divisionals of the ‘620 application.  In view of all of the above the instant claimed inventions have been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644